Title: From Thomas Jefferson to Elbridge Gerry, 7 May 1786
From: Jefferson, Thomas
To: Gerry, Elbridge



Dear Sir
Paris May 7. 1786.

My last to you was of the 11th. of October. Soon after that, your favor of the 12th. of Sep. came to hand. My acknolegement of this is made later than it should have been by my trip to England. Your long silence I ascribe to a more pleasing cause, that of devoting your spare time to one more capable of filling it with happiness,  and to whom as well as to yourself I wish all those precious blessings which this change of condition is calculated to give you.
My public letters to Mr. Jay will have apprized you of my journey to England and of it’s motives; and the joint letters of Mr. Adams and myself of it’s effects. With respect to Portugal it produced arrangement, with respect to England and Barbary only information. I am quite at a loss what you will do with England. To leave her in possession of our posts seems inadmissible, and yet to take them brings on a state of things for which we seem not to be in readiness. Perhaps a total suppression of her trade, or an exclusion of her vessels from the carriage of our produce may have some effect; but I believe not very great. Their passions are too deeply and too universally engaged in opposition to us. The ministry have found means to persuade the nation that they are richer than they were while we participated of their commercial privileges. We should try to turn our trade into other channels. I am in hopes this country will endeavor to give it more encouragement. But what will you do with the pyratical states? Buy a peace at their enormous price; force one; or abandon the carriage into the Mediterranean to other powers? All these measures are disagreeable. The decision rests with you. The Emperor is now pressing a treaty with us. In a Commercial view, I doubt whether it is desireable; but in a political one I beleive it is. He is now undoubtedly the second power in Europe, and on the death of the King of Prussia he becomes the first character. An alliance with him will give us respectability in Europe, which we have occasion for. Besides he will be at the head of the second grand confederacy of Europe, and may at any time serve us with the powers constituting that.
I am pressed on so many hands to recommend Dumas to the patronage of Congress, that I cannot avoid it. Every body speaks well of him and his zeal in our cause. Any thing done for him will gratify this court, and the patriotic party in Holland, as well as some distinguished individuals. I am induced from my own feelings to recommend Colo. Humphreys to your care. He is sensible, prudent, and honest, and may be very firmly relied on in any office which requires these talents. I pray you to accept assurances of the sincere esteem and respect with which I am Dr. Sir your most obedient & most humble servt.,

Th: Jefferson

